Citation Nr: 0104948	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for somatoform 
pain disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for impaired sphincter 
control.  

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.L. Salas, Counsel
INTRODUCTION

The veteran had active military service from September 1963 
to September 1966.  

This appeal arose from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO denied, in relevant part, the 
veteran's claims of entitlement to an evaluation in excess of 
30 percent for somatoform pain disorder, service connection 
for impaired sphincter control, and a TDIU. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
sphincter impairment or anal or rectal pathology.  

2.  The veteran's service connected somatoform pain disorder 
is manifested by no more than mild symptoms.  Additional 
disability is attributable to a nonservice connected 
personality disorder.  

3.  Service connection has been granted for status post 
antrectomy with vagotomy and Billroth I anastomosis with mild 
dumping syndrome, evaluated as 40 percent disabling; 
somatoform pain disorder, evaluated as 30 percent disabling 
and acne vulgaris, evaluated as noncompensable.  The combined 
schedular evaluation is 60 percent.

4.  The veteran is a high school graduate, has some college 
credits for business courses,  and has training in the 
culinary arts; he has occupational experience including as a 
painter, a chauffeur/valet, a general laborer, a mail sorter, 
and a fast food cook.  

5.  The service-connected disabilities, when evaluated in 
association with his educational attainment and occupational 
background, are not so disabling as to preclude all kinds of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Impaired sphincter control was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991& Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.303 (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
for somatoform pain disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.21, 4.130, 
Diagnostic Code 9422 (2000).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
impaired sphincter control.  

Factual Background

There was no indication in service of any sphincter control 
problems or pathology.  

The veteran underwent antrectomy and vagotomy in April 1968.  
A report from May 1968 did not contain any evidence of 
sphincter impairment or pathology.  

A VA gastrointestinal examination in July 1969 showed the 
rectum to be normal.  

Treatment records from the 1960's through the 1980's showed 
treatment for a number of gastrointestinal symptoms including 
diarrhea.  There was no evidence of any sphincter pathology 
or sphincter control symptoms.  Anorectal examinations were 
all negative.  

Records from the 1990's continued to show complaints of 
diarrhea and dumping syndrome.  The veteran also provided 
hearing testimony to this effect.  He complained of bowel 
leakage but no objective findings were noted.  

A workup in July 1991 showed the rectum to be normal.  In 
connection with a hernia evaluation the same month, the 
veteran denied bowel changes.  

A VA special gastroenterology examination in February 1992 
noted complaints of symptoms including chronic diarrhea 
controlled with medication.  Anorectal examination was 
negative.  There was no complaint of leakage.  

Reports from September 1992 showed a negative anorectal 
examination. 

At a Board hearing in December 1993 the veteran testified 
that he had multiple bowel movements in the mornings.  He 
claimed to have "accidents" and that he wore a pad most of 
the time.  

A June 1994 VA gastroenterology clinic report shows the 
veteran had chronic postprandial loose stools.  He also 
reported occasional leaking of stool during the day - 
especially after a bowel movement - requiring toilet paper 
pads.  

A thorough rectal/anal examination was performed that was 
comprised of several tests, all of which were normal.  The 
diagnoses included dumping syndrome secondary to status post 
gastrectomy and vagotomy and "leakage" with no neurological 
or anorectal disease, most likely secondary to watery dumping 
syndrome stool.  

VA examination in August 1996 resulted in diagnoses 
including, in pertinent part, status post antrectomy and 
Billroth I anastomosis, and post vagotomy diarrhea with mild 
dumping syndrome manifest primarily as morning diarrhea.  The 
veteran reported he had multiple loose stools every morning.  
However, anorectal examination was normal.  

A June 1997 VA examination resulted in a diagnosis of status 
post antrectomy with vagotomy and a Billroth I anastomosis 
with mild dumping syndrome.  The veteran reported that his 
symptoms included multiple diarrheal stools predominantly in 
the morning.  However it was observed that he never had to 
get up in the middle of the night to have a bowel movement.  

VA treatment reports from 1998 and 1999 were received.  In 
November 1998 the veteran reported increasing symptoms 
including diarrhea, which he treated using an occasional 
Lomotil.  There was no examination of the rectum or anus.  

In a December 1998 statement the veteran indicated that he 
was seeking service connection for impairment of sphincter 
control/extensive leakage and frequent involuntary bowel 
movements.  He maintained that as a result of his service-
connected stomach disorders, pain and medications, he 
developed extensive anal leakage, currently controlled with 
the use of pads.  

A VA examination was conducted in June 1999.  The claims 
folder was reviewed.  The veteran reported symptoms including 
intermittent loose stools for which he used Lomotil on 
occasion but not regularly.  Rectal examination showed normal 
sphincteric tone.  The rectal vault was found to be normal.  
The examiner found that the veteran had antrectomy with 
vagotomy and Billroth I anastomosis and mild dumping 
syndrome.  

A private medical report for the Social Security 
Administration dated in August 1999 shows the veteran claimed 
that he could not control his bowels and had constant 
diarrhea.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought, must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(2000).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

The second and third elements can also be satisfied by 
evidence that a condition was "noted" in service or during 
an applicable presumptive period; evidence showing post 
service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence between the present 
disability and the post service symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App.  488 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2000).  


Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to service connection for impaired sphincter 
control.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Statement of the 
Case (SOC) was issued to the veteran.

Congress recently passed the above discussed Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  As 
set forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and/or argument on the merits of the issue on 
appeal, and have done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Voluminous records are contained in the claims file including 
VA and non-VA records encompassing examination reports, and a 
Social Security Administration report.  There is no 
indication that additional pertinent treatment records exist 
and the veteran has not authorized release of additional non-
VA records.  

Proceeding to the appeal at hand, a review of the medical 
evidence does not show that the veteran has any disability of 
the sphincter to include impaired sphincter control.  The 
veteran has reported leakage and use of pads for control, but 
no objective medical evidence showing same has been produced.  

It is clear that diarrhea has been reported by competent 
medical authority as a manifestation of the service-connected 
gastrointestinal disability, and in fact, the veteran is 
being compensated under diagnostic criteria that consider 
diarrhea.  However it does not follow that the veteran 
necessarily has any disability or pathology of the sphincter, 
and as noted above, such has not been shown by the competent 
medical evidence of record.  

Upon review of the evidence, the Board finds that despite the 
veteran's complaints of bowel urgency and loose stools or 
diarrhea, there is nonetheless no competent objective medical 
evidence of a disability of the sphincter to warrant 
establishment of service connection.  

The Board reiterates the three requirements in order to 
prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson, supra.

The veteran has failed to provide evidence that is suffering 
from impaired sphincter control.  There are no service or 
post service medical records documenting treatment or a 
diagnosis of impaired sphincter control.  The voluminous 
evidentiary record referred to above has been reviewed in 
detail and there is no evidence of impaired sphincter 
control.

Because the veteran has failed to provide competent evidence 
of impaired sphincter control, the Board finds that his claim 
of entitlement to service connection therefor must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that the veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).




The veteran's own opinions and statements that he has 
impaired sphincter control are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has impaired sphincter control.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Because the veteran has failed to provide competent evidence 
of current impaired sphincter control, the Board finds that 
his claim of entitlement to service connection therefor must 
be denied, regardless of his arguments to include that such 
disorder is secondary to his service-connected disability.  
See Brammer, supra.  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for impaired sphincter 
control.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)


II.  Entitlement to an evaluation in 
excess of 30 percent for somatoform pain 
disorder.  

Factual Background

The Board assigned a separate 30 percent evaluation for 
somatoform pain disorder in March 1998, and the rating was 
implemented by the RO in April 1998.  

For purposes of comparison with findings after the March 1998 
Board decision, the VA psychiatric examination in September 
1996 included a diagnosis of somatoform pain disorder and a 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  The veteran reported that he socialized with the 
people at a gym and with his wife's relatives.  He stated 
that he had been married for seven years.  

The veteran reported that earlier in the year he dropped out 
of a culinary arts program after six months because of 
stress.  The examiner noted that he was somewhat taciturn, 
and that it was difficult to elicit detail.  He was dressed 
in casual clothes.  His affect was constricted, generally 
appropriate for thought content.  Mood appeared to be 
euthymic.  He was wary and careful during the interview.  
There was no psychomotor retardation nor indication of any 
thought disorder.  He had some difficulty with cognitive 
testing.  

The examiner's opinion was that the veteran's somatoform pain 
disorder was productive of a moderate to moderately serious 
degree of social and occupational disability.  

In a February 1997 statement in support of the claim, the 
veteran stated that he had problems understanding complex 
commands, that he had problems relating to people and 
maintaining relationships and that he had depressed moods and 
memory loss.  

A June 1997 psychiatric examination included a diagnosis of 
somatoform pain disorder.  A GAF score of 63 was assigned in 
relation to the somatoform pain disorder.  

The examiner noted the veteran was clean cut and casually 
dressed.  His speech was logical without loose associations, 
but his affect was mildly constricted.  Mood was neutral.  He 
denied suicidal ideation, homicidal ideation, hallucinations 
or delusions.  Recent and remote memory were intact for 
current events and past history.  The examiner felt that the 
veteran appeared to have more pain than expected from his 
level of gastrointestinal pathology.  

A VA psychiatric examination was conducted in June 1999.  The 
claims folder was reviewed.  The veteran denied having been 
hospitalized since his last disability examination, and he 
reported that he had not gone to any outpatient psychotherapy 
or taken any psychotropic medications.  

The veteran reported that he had not worked since 1996, and 
he felt that he would never be able to work.  He mentioned 
one job where he only worked for one day, noting that he got 
upset with the fact that he could not do several tasks and 
keep up with the requests.  He stated that in general he 
would become agitated and had no patience.  

Educationally, he reported that he took business classes and 
did not do well.  He attended community college and received 
mostly C's and D's for his course grades.  He switched to 
culinary training and received A and B grades in his courses.  
However he then realized that he would have to start at the 
bottom in order to be a chef, and he was not willing or 
patient enough to do so.  

The veteran noted that he visited his parents four times a 
year.  He also stated that he would go out to dinner once a 
week, and he and his wife would go out with friends a few 
times a month.  However, he later stated that he did not like 
to go out because, as related in the report, "it is a rat 
race."  He also stated that he would get agitated standing 
in lines.  

The veteran told the examiner how he spent the day, prior to 
the examination, although he was general and evasive, and had 
to be prodded to be more specific.  According to his account, 
his morning was spent in the bathroom.  Most of the rest of 
the day apparently was spent in bed, watching television and 
reading the paper.  He reported that he did some cleaning as 
well, but could not specify what cleaning he did.  

The veteran reported that his agitation came from his pain.  
He reported not feeling well.  His symptoms included vomiting 
and his stomach hurting without relief despite trying various 
medications.  He alleged that some days were worse than 
others.  

The veteran showed a full range of affect and full 
orientation on examination.  There was no indication of any 
deficit in thought, memory, language or abstraction.  He did 
have some incorrect answers to arithmetic problems, but was 
able to come to the correct answers with pencil and paper.  
There was no overt indication that he seemed anxious or in a 
hurry.  

The veteran never tried suicide.  However, he reported that 
he had given it serious thought 10 years before.  He also 
reported hallucinations only in connection with past drug 
withdrawal.  He did not suffer from any delusions.  

The examiner stated that the veteran's inability to work 
stemmed primarily from a personality disorder, giving as an 
example, his statement that he did not have patience and 
would be agitated waiting in line.  The examiner stated that 
his somatoform becomes a rationale in his mind for not facing 
work, rather than realizing that he is making choices based 
on his likes and dislikes.  A classic example was that he 
enjoyed culinary school and was getting good grades but when 
he realized he might not immediately go out as a full chef, 
he quit the school and had not gone to work.  The somatoform 
disorder seemed to cause occupational impairment of a mild 
nature, but not of a serious emotional or social nature.  The 
examiner cited flying to visit family and going out with 
friends.  


The diagnoses on Axis I included somatoform disorder, 
polysubstance abuse in full remission, and alcohol abuse in 
full remission.  Also diagnosed was a personality disorder 
not otherwise specified.  The GAF only attributable to 
somatoform pain disorder was rated as 70.  GAF from all of 
the Axis I diagnoses was also 70.  By comparison, assessment 
of functioning from Axis I and Axis II diagnoses was 50.  

The examiner attached the definitional key from the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  This indicates that a GAF of 70 is 
consistent with some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational or 
school functioning (e.g. occasional truancy or theft within a 
household) but generally functioning pretty well, has some 
meaningful personal relationships.  

The score of 70 is indicative of the top or milder end of the 
range of scores (61-70) consistent with mild symptoms.  A 
score of 71 is consistent with transient symptoms that are 
expectable reactions to stressors; no more than slight 
impairment in social occupational or school functioning.  

The GAF score of 50 (taking into consideration both Axis I 
and Axis II diagnoses), according to the attachment from the 
DSM-IV, submitted by the examiner indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social occupational 
or school functioning (e.g. no friends, unable to keep a 
job).  The score of 50 is at the top or milder end of the 
range of scores (41 to 50) consistent with serous symptoms.  
A 51 is consistent with moderate symptoms.  

Records were requested on several occasions from the Social 
Security Administration.  In August 1999 a private 
psychiatric evaluation for the Social Security Administration 
conducted that month was received.  



On examination the veteran was reportedly neatly attired.  He 
reported a number of physical problems that, by his account, 
had gotten progressively worse since service.  He also 
reported past drug and alcohol abuse, but was currently sober 
and clean.  He was on no psychotropic medications.  

Historically, the veteran had completed the 12th grade and 
got D's in school..  He denied any college experience.  As 
for work history he stated that he had not worked since 1968 
due to pain and inability to control his bowels.  He stated 
that he had worked as a painter and in the post office as a 
mail sorter.  He claimed that this was his last job.  

The veteran stated that his daily activities primarily 
consisted of watching television and sitting around.  He 
stated that he did not care to go outside as he did not like 
"the world out there," adding that he pretty much stayed 
with his wife in the house. He had no hobbies and denied 
having any friends.  He would dress and bathe himself, but 
reported that his wife did all of the chores and handled the 
finances.  He stated that he did not have a license to drive 
and therefore had to take a bus for transportation.  

As for sleep, the veteran reported that he slept erratically, 
sometimes awakening frequently throughout the night.  
Sometimes he would stay up all night, and claimed that at 
other times would sleep for a day or two.  

The veteran denied any hallucinations and had no delusional 
symptoms.  He reported past thoughts of suicide and stated 
that he had tried to choke himself on one occasion about 
seven or eight years before.  However, he had no present 
suicidal or homicidal ideation or intent at present.  He 
stated that he was frequently angry, and needed his wife as a 
stabilizer to calm him down.  The examiner noted that his 
behavior was appropriate throughout the interview, even 
though his wife was not permitted to sit in.  




Examination showed the veteran to be argumentative and 
demanding initially, but subsequently he had good eye contact 
and was appropriate in his behavior.  He gave his history, 
after some initial resistance, in a fairly spontaneous 
manner.  The examiner later stated that the veteran's speech 
was clear and concise, although not particularly spontaneous.  
His thought processes seemed to be clear, although at times 
he seemed a bit confused by questions.  

The veteran was nonetheless fully oriented on examination.  
His immediate recall was three objects immediately and none 
after 20 minutes.  As for concentration he could only do 
serial sevens to 93, and serial threes to 17 when he gave up.  
It was noted that he claimed to have poor concentration.  
With respect to the test results, the examiner stated it 
appeared that the veteran quit due to frustration and not 
really wanting to do the tests, rather than an inability to 
do them.  He spelled "world" backwards correctly and fairly 
quickly.  

Abstract thinking was adequate.  The veteran gave a very 
idiosyncratic response to proverb testing.  Judgment and 
reasoning were intact.  He appeared to be in no acute 
distress during the workup.  

The assessment was polysubstance abuse, dysthymia and rule 
out anxiety disorder.  He was also felt to have an impulsive 
personality and rule out sociopathic personality disorder was 
indicated on Axis II as well.  His present GAF was felt to be 
45 to 50 at present.  GAF was not apportioned among the 
various diagnoses.  His listed stressors in the view of the 
examiner included physical complications that seemed to 
impair his ability to function outside the home, inability to 
work, general negative attitude towards the world and 
tendency to isolate within his home.  

The examiner stated that the veteran reported that he was too 
nervous and frustrated to manage his own finances.  His daily 
living was to confine himself to the home.  



He seemed to be developing social phobia.  He certainly 
struggled with his own anger and his inability to relate to 
others.  He had been married three times and his present 
marriage seemed to be suitable for him in terms of keeping 
him psychologically stabilized.  It was felt that the veteran 
would not work well in the work force, both by his own 
physical incapacities and his mental attitudes.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2000).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

A 30 percent rating for psychiatric disabilities under the 
General Rating Formula for Mental Disorders requires evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9422.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); see also McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. 341, 344, aff'd sub nom. Epps, 126 
F.3d 1464.

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to an increased evaluation for somatoform pain 
disorder, currently evaluated as 30 percent disabling.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SOC was issued to 
the veteran.

Congress recently passed the above discussed Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  As 
set forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and/or argument on the merits of the issue on 
appeal, and have done so.  



In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard, 4 Vet. 
App. 384, 392-94.  

Voluminous records are contained in the claims file including 
VA and non-VA records encompassing examination reports, and a 
Social Security Administration psychiatric evaluation from 
August of 1999.  There is no indication that additional 
pertinent treatment records exist, and the veteran has not 
authorized release of additional non-VA records.  

Proceeding to the appeal at hand, the veteran's disability is 
currently evaluated as 30 percent disabling.  This is 
consistent with evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9422.  

The veteran claims that this evaluation does not reflect his 
true degree of disability and he seeks an increased 
evaluation.  A higher evaluation of 50 percent requires 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

Comparing the two, both require some showing of occupational 
and social impairment.  However the lower 30 percent 
evaluation contemplates a generally good state of functioning 
with routine behavior, and normal self care and conversation.  
It would only be expected that the veteran's symptoms would 
cause an occasional decrease in work efficiency and perhaps 
intermittent periods where there was an inability to perform 
at work.  

By comparison the higher evaluation of 50 percent 
contemplates a wider range of symptoms, and symptoms that are 
more severe and/or occur more often creating difficulty in 
establishing and maintaining effective work and social 
relationships and reduced reliability and productivity.  

The evidence submitted since the last Board decision shows no 
impairment of self care.  The veteran's speech has been 
normal on examinations.  With respect to how he related in 
conversation with the examiners, it was noted at his June 
1999 VA examination that he was general and evasive, and had 
to be prodded to be more specific.  When examined in August 
1999 he was described as initially argumentative and 
demanding.  However, he ultimately was believed to be 
relating appropriately and relatively spontaneously.  He 
showed a full range of affect when examined in June 1999, and 
his affect was not indicated to be abnormal when he was 
examined in August 1999.  

There were no panic attacks noted.  The veteran did report 
sleep impairment.  As for memory, while claimed, no memory 
loss was shown on the June 1999 VA psychiatric examination.  
The August 1999 private psychiatric evaluation noted that he 
did not recall some objects after 20 minutes.  However, the 
examiner believed that the problem was that he did not want 
to do the tests, rather than that he was unable to do them.  
There was no indication of impaired abstraction or judgment.  

The veteran did not show a depressed mood and denied suicidal 
ideation on his examinations in 1999.  However, the evidence 
supports that he has disturbances of motivation and mood.  

The veteran asserted that he was often angry, irritable or 
frustrated at jobs he has had, at his physical symptoms, and 
even at aspects of daily life such as having to stand in 
lines.  He stated that his wife needed to calm him down.  

The veteran has also quit a number of jobs and school in the 
past.  In June 1999 on examination he reported he had last 
worked in 1996.  He got upset during his first and only day 
of work because he could not do several tasks and keep up 
with the requests that were made of him.  As for school, he 
reported average or poor grades in high school, and later in 
community college courses.  He reported good grades in 
culinary school, but he stated that he quit because he was 
not willing or patient enough to start at the bottom to 
become a chef.  

The veteran's daily routine also shows lack of motivation.  
He reported on VA examination in June 1999 (aside from the 
time he spends in the bathroom due to dumping syndrome) that 
he spent much of his day in bed, watching television and 
reading the paper.  He stated that he would do some cleaning, 
but on private evaluation in August 1999, he stated that his 
wife had been performing all of the chores and taking care of 
the finances.  His daily activities at that time consisted 
primarily of sitting around and watching television.  He did 
not care to go out of the house.  

The VA examiner who conducted the June 1999 examination, as 
noted above, attributed the veteran's work history and school 
history to a personality disorder, for which service 
connection has not been granted.  While the veteran used the 
diagnosis of somatoform disorder as a justification for not 
going to work, he was actually making choices based on his 
likes and dislikes.  He liked culinary school and was getting 
good grades, but he quit because he did not want to start 
from the bottom.  The examiner, who conducted the August 1999 
examination, noted that he performed as he did on some of the 
testing due to quitting from frustration.  This was because 
he did not want to do the tests, rather than because he could 
not do the tests.  The examiner felt that the veteran would 
not do well in the work force in part because of his "mental 
attitudes."  



Looking at the veteran's symptoms as a whole, the evidence 
clearly shows occupational and social impairment.  

On the question of social impairment, the veteran reported on 
examination in June 1999 that he went out to dinner one time 
a week, went out with friends a few times a month, and 
visited his parents 4 times a year.  This level of 
socialization seems consistent with his report in September 
1996 that he socialized at the gym and with his wife's 
friends.  However, he also stated in June 1999 that he did 
not like to go out and would get agitated standing in lines.  
He felt that the outside world was a "rat race."  

On his private psychiatric examination two months later, in 
August 1999, the veteran stated that he did not care to go 
out, and did not like the "world out there."  He denied 
having any friends or hobbies.  He reported that he mostly 
watched television, and stayed in the house with his wife.  
He stated that his wife did the chores and finances.  The 
examiner felt that physical complications impaired his 
ability to function outside of the home.  He had a negative 
attitude towards the world, and a tendency to isolate within 
his home.  He was felt to have developing social phobia.  

As for occupational impairment or impairment in a work-like 
setting, the veteran has consistently reported unemployment 
or underemployment for many years.  This is discussed in more 
detail in connection with the claim for a TDIU, below.  He 
also reported that he did not do well in coursework towards a 
business degree and dropped out of cooking school.  The 
record as a whole shows that the veteran has worked from time 
to time over the years after service, but overall he has 
worked relatively little.  He stated in June 1999 that he did 
not feel he would ever be able to work.  He related that he 
became agitated and impatient with work, and felt that he 
could not keep up with the tasks assigned to him.  



This all being stated, the Board finds that looking at his 
symptoms as a whole, the veteran is probably significantly 
psychiatrically disabled.  From the evidence and the 
assessments made by the experts, he probably would have 
reduced reliability and productivity at work, and would have 
difficulty establishing and maintaining effective work and 
social relationships.  

However, the evidence shows that the veteran is not very 
disabled due to the psychiatric disability that is service 
connected - somatoform pain disorder.  The most credible and 
persuasive evidence of the veteran's psychiatric condition is 
the report of the veteran's VA psychiatric examination in 
1999.  At that time the examiner persuasively argued using 
the GAF as a yardstick, that the veteran had relatively mild 
impairment due to the service connected Axis I diagnosis of 
somatoform pain disorder. 

Taking into consideration only the disability attributable to 
the service connected disability, as represented by the GAF 
of 70 assigned on the VA examination of June 1999, the Board 
concludes that the veteran only suffers from mild impairment 
due to somatoform pain disorder.  The VA examiner stated that 
the somatoform disorder seemed to cause occupational 
impairment of a mild nature, but not of a serious emotional 
social nature.  

His impairment from somatoform pain disorder therefore would 
be most consistent with occupational and social impairment 
with occasional decrease in work efficiency, and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  The veteran has sleep 
impairment, partially due to physical symptoms.  However he 
does not have panic attacks or objectively demonstrated 
memory loss.  He does not have flattened affect, any 
impairment in cognition that would explain difficulty 
understanding complex commands, impaired judgment or impaired 
abstract thinking.  

To summarize, the veteran evidently has social and 
occupational impairment with disturbances of motivation and 
mood; however the expert witness evidence that is most 
credible and persuasive attributes this mostly to a 
personality disorder and not the service connected 
disability.  The veteran has claimed (and may well have) 
difficulty in establishing and maintaining effective work and 
social relationships, but again this has been attributed to a 
personality disorder according to the evidence of record than 
to his service-connected somatoform pain disorder.  The 
criteria for a higher evaluation have not been met or nearly 
approximated and the claim for an increase is denied. 38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 
4.130, Diagnostic Code 9422;  Gilbert, 1 Vet. App. 49.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for somatoform pain 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for an extraschedular evaluation in the 
November 1999 SOC and obviously considered them; however, it 
did not grant an increased evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disorder.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his somatoform pain disorder.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


III.  Entitlement to a TDIU.

Factual Background

Numerous reports from the 1960's onward contain statements on 
the veteran's employment status and employability.  In 
service the veteran worked as a chauffeur.  Various reports 
from January 1967 show that the veteran was either working as 
a painter or was unemployed.  

Vocational rehabilitation records from that time show that 
the veteran was entitled to enroll in community college work 
towards a Bachelors Degree and treatment records noted by 
history that he was enrolling in community college.  A report 
from April 1967 shows that he was working as a bartender.  

On VA examination in July 1969 the veteran reported that he 
was working as a painter and had been working for six years.  
He reported several months of lost time and noted that his 
stomach was bothering him to the point where he was unable to 
work.  On psychiatric examination that month he reported that 
he had quit school after one term because he wanted to live 
away from his parents and was unable to support himself and 
attend college.  

An intake interview from October 1969 noted that the veteran 
had completed high school prior to entering service.  Since 
his discharge he had worked as a painter, but had recently 
stopped as he was not feeling well.  An interview and 
psychological testing suggested that he had a strong need for 
perfection on the job, which presumably would lead to 
problems because of his inability to be sensitive to the 
actual demands.  

According to a January 1970 hospital report the veteran was 
not working.  A VA hospital report from April 1970 noted that 
he was working for his father as a painter.  However his 
employability was felt to be marginal at the time.  

The veteran reported in May 1970 that he had trouble at home.  
He had left home and was going to get his own place.  He 
indicated that he would work as a painter but not for his 
father.  

A VA hospital discharge report from August 1971 noted that 
the veteran reported that he was unable to function 
occupationally due to various medical problems.  He was 
considered employable on discharge.  

A report from September 1971 noted that after hospitalization 
in the Spring of 1970 he did very well and went through his 
entire college year without incident.  

A report from the RO to the Social Security Administration in 
November 1971 noted that the veteran was deemed employable.  
He was working "as a student."  

January and February 1972 VA hospitalization reports show 
that the veteran was treated for opiate/heroin addiction.  He 
was considered employable on discharge from his February 1972 
hospitalization.  

Reports from July 1972 and October 1972 noted that in late 
1970 and most of 1971 the veteran performed very well and was 
asymptomatic.  However while in school in the Fall of 1971 he 
began using heroin.  He dropped out of school in January 1972 
to be treated for heroin addiction.  He returned to school 
although he was declared infeasible for training with VCTA.  
Vocational rehabilitation records show that in September 1972 
he requested to reenroll in his community college coursework.  

In June 1973 the veteran requested approval of participation 
in business management coursework at a different community 
college.  A memo to the vocational rehabilitation board from 
December 1973 noted that the veteran's training had been 
discontinued and he was rehospitalized.  It was doubtful that 
he could complete a Bachelor's degree objective by his basic 
termination date.  His basic termination date was extended in 
February 1974.  

A report from December 1974 shows that the veteran worked as 
a painter, but was recently studying business administration.  
A VA hospital report from April 1975 noted that he had been 
in community college for a short time but was under too much 
pressure to continue.  He also started college at another 
location but followed the same pattern and quit.  

In December 1975 the veteran requested training towards a 
Bachelors degree in business administration at a state 
university.  


A treatment note from April 1977 noted that the veteran was 
looking for a job.  

A medical report from March 1978 noted that the veteran was 
an unemployed painter.  The report of a hospitalization from 
May to June 1978 for alcohol and drug abuse noted that the 
veteran had abused drugs for 10 to 12 years.  On discharge it 
was stated that he was employable if he remained sober.  

A report from May 1979 noted that the veteran was working as 
a painter for two weeks.  

A report from April 1980 shows that the veteran was 
unemployed and on Social Security disability.  

A June 1983 report shows that the veteran had worked as a 
house painter but was now disabled.  

In a claim for a TDIU from January 1987 the veteran reported 
that he had experience as a painter from 1966 to 1973 and in 
1976.  He claimed that he worked as a mail handler with the 
U.S. Postal Service for six months in 1982.  He also reported 
vocational rehabilitation from 1976 to 1978, but indicated 
that he did not complete the program due to illness.  

In a statement the same month the veteran reported that he 
was unable to follow and secure substantially gainful 
employment.  He stated that he had been hospitalized often 
due to service connected disabilities and failed at every job 
he had tried since 1973.  

A pre-commitment report from January 1988 shows that the 
veteran worked as a painter when he could find a job.  

A January 1988 state hospital report noted by history that 
the veteran was a painter by trade and sometimes did work in 
that capacity.  His father owned a house painting business.  
It was reported that the past summer he had worked 
"refinishing" a house that he and his wife were buying.  He 
reportedly was only receiving VA benefits at this time 
according to the veteran's wife.  

Another report from the same month noted that the veteran was 
an unemployed painter and had two years of community college.  

During a VA examination in August 1989 the veteran claimed 
that he could not work or hold employment.  It was asserted 
that he had not been employed to any significant degree in 
the last 20 years.  On psychiatric examination the same month 
the veteran reported that he had not held an 8:00 to 5:00 job 
for 14 years.  He was a chauffeur in the Army.  His last 
regular employment was as a housepainter.  He worked 
infrequently now to supplement his pension.  He last worked 
for his brother as general labor in a greenhouse a week 
before.  He stated that he could only work a few hours before 
having to stop due to stomach pain, nausea and other 
symptoms.  He also reported that worrying about finances 
caused stomach pain.  

A report from July 1991 shows that the veteran was a house 
painter but was unemployed.  

During a VA examination in February 1992 the veteran claimed 
that he had attempted to work over the years.  He claimed to 
have tried at least 25 jobs but he stated that he was unable 
to continue any of them.  

On a VA psychiatric examination the same month the veteran 
claimed that he last worked 24 years ago as a painter.  He 
was a chauffeur and valet in service.  He claimed that he 
must have tried 30 to 40 different jobs over the past 24 
years, but because of his symptoms could not keep any of 
them.  He stated that he would either quit or would be fired 
for staying home too often on sick leave, or for spending too 
much time in the restroom during working hours.  He stated 
that he was unable to hold a job primarily due to stomach 
pain and diarrhea.  

A VA treatment report from March 1992 shows the veteran 
claimed that he could not keep jobs secondary to abdominal 
pain.  A report from April 1992 shows that he was concerned 
about increasing disability.  He claimed that dyspepsia 
limited his ability to work.  

A VA treatment provider issued a report in May 1993 to the 
effect that due to the chronicity and constant pain the 
veteran suffered from severe refractory dyspepsia, it was 
unlikely that he would be able to maintain steady employment.  

During the Board hearing of December 1993 the veteran 
testified that if he could work with his problems, he would, 
but he couldn't seem to manage it.   

The veteran stated that he could not work from 5:30 a.m. to 
7:30 a.m. because he had to spend most of that time in the 
restroom.  After a morning meal he was nauseous and did not 
feel well for about an hour and a half.  He was of the 
opinion that in a normal workday, defined as 8:00 a.m. to 
4:30 p.m., or 8:00 a.m. to 5:00 p.m., he might not be able to 
work at all depending on the type of day he was having.  His 
primary physical complaint was pain in his stomach.  

During a VA examination in August 1996 the veteran reported 
that currently he was not working.  He had been a house 
painter many years prior; however, since his 1968 surgery, he 
had only worked odd jobs off and on.  He had never been able 
to hold any specific type of work for any length of time in 
relationship to his various symptoms as well as a drug habit.  
He reported that he recently tried to go to chef school, but 
eventually dropped out because of inability to continue with 
the program.  The examiner felt that control of the veteran's 
problems was achievable.  

On a psychiatric examination in September 1996 the veteran 
reported that the last time he worked gainfully was in 1968, 
although he had some temporary jobs from time to time.  He 
reported that he had also studied culinary arts for six 
months, until April 1996, when he quit because of "stress."  

In a February 1997 statement in support of claim, the veteran 
stated that he had lost hundreds of jobs because of the 
dumping disorder, and that he was unemployable in part 
because he was unable to function in the mornings.  

An August 1997 addendum to a June 1997 psychiatric 
examination report shows that based solely on the service 
connected gastrointestinal disability and somatoform pain 
disorder, the veteran could work outside the home if a toilet 
was immediately available.  The examiner also noted that with 
the veteran's personality disorder with passive aggressive 
features and behavior, he was likely to give up easily and 
not succeed. 

A VA examination was conducted in June 1999.  The veteran 
reported that he had worked odd jobs over the years but had 
not been able to hold any specific job because of problems 
working around people.  He also maintained that when under 
stress and pressure, abdominal symptoms increased.  The 
examiner felt that he could be fully employed, but because of 
emotional issues, would have difficulty working around 
people.  

On the June 1999 VA psychiatric examination the examiner 
concluded that the veteran's inability to work stemmed 
primarily from a personality disorder.  The examiner stated 
that his somatoform disorder was used by him as a rationale 
for not facing work, rather than realizing that he was making 
choices based on his likes and dislikes.  It was noted that 
he admitted to enjoying culinary school and he was getting 
good grades, but when he realized he might not immediately go 
out as a full chef, he quit the school and had not gone to 
work.  The somatoform disorder was felt to only cause 
occupational impairment of a mild nature, but not of a 
serious emotional or social nature.  

A private medical report for the Social Security 
Administration dated in August 1999 shows that the veteran 
would not work well in the work force both by his own 
physical incapacities and his mental attitudes.  


Criteria

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  See also 38 C.F.R. 
§ 4.19.  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more. The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment. 38 C.F.R. § 4.16(a).  

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).


In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  

An ability to work only a few hours a day or only 
sporadically is not substantially gainful employment.  
Substantially gainful employment is "that which is ordinarily 
followed by the non-disabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  See also 38 C.F.R. § 4.18.  

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2000).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); see also McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. 341, 344, aff'd sub nom. Epps, 126 
F.3d 1464.

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to a TDIU.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SOC was issued to 
the veteran.

Congress recently passed the above discussed Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  As 
set forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and/or argument on the merits of the issue on 
appeal, and have done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard, 4 Vet. App. 384, 392-
94.  

Voluminous records are contained in the claims file including 
VA and non-VA records encompassing examination reports, and a 
Social Security Administration psychiatric evaluation from 
August of 1999.  There is no indication that additional 
pertinent treatment records exist, and the veteran has not 
authorized release of additional non-VA records.  

Proceeding to the appeal at hand, first and foremost the 
veteran has not met the percentage requirements under 
38 C.F.R. § 4.16(a); therefore a TDIU on that basis is not 
established.  He does not have one service-connected 
disability evaluated as 60 percent disabling or one service-
connected disability evaluated as 40 percent disabling with 
additional service-connected disabilities such that his 
combined evaluation would equal at least 70 percent.  

Service connection has been granted for status post 
antrectomy with vagotomy and Billroth I anastomosis with mild 
dumping syndrome, evaluated as 40 percent disabling; 
somatoform pain disorder, evaluated as 30 percent disabling 
and acne vulgaris, evaluated as noncompensable.  The combined 
evaluation is 60 percent.   38 C.F.R. § 4.25 (2000).  

The Board already determined earlier that the record does not 
support an increased evaluation for the service-connected 
somatoform pain disorder.  The Board has also recently 
determined that an evaluation in excess of 40 percent was not 
supported for status post antrectomy with vagotomy and 
Billroth I anastomosis with mild dumping syndrome.  

With respect to acne vulgaris, service connection was 
established in March 1967.  The disability was rated as 
noncompensable under Diagnostic Code 7806.  The veteran had 
pin sized papules on the forehead, face and shoulders.  



On VA examination in June 1997 acne vulgaris was resolved.  

The RO evaluated the disability recently in September 1999.  
The most recent medical evidence shows no skin abnormalities.  
VA outpatient treatment records did not show acne vulgaris or 
residuals thereof.  The veteran did not report any skin 
abnormalities on his VA examination in June 1999 or on the 
private examination of August 1999.  A scar examination was 
also conducted and no other skin abnormalities were noted in 
that examination.  

A 10 percent evaluation is appropriate where there is 
exfoliation, exudation or itching if involving an exposed 
surface or extensive area.  With slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).  The record shows no 
symptoms.  There is no evidence of acne on exposed surface or 
extensive area.  

There is also no indication of moderately disfiguring scars 
of the head, face or neck to warrant a higher evaluation 
under another potentially applicable regulatory provision.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  

With respect to status post antrectomy with vagotomy and 
Billroth I anastomosis with mild dumping syndrome, the 
veteran's disability was last evaluated by the Board in March 
1998.  The Board felt that the evidence of record, including 
the June 1997 VA examination supported no more than a 40 
percent evaluation.  

VA treatment reports from 1998 and 1999 were subsequently 
received.  In November 1998 the veteran reported increasing 
symptoms including vomiting three times a week, and severe 
refractory dyspepsia was shown on testing in 1992.  He also 
reported increasing nausea and diarrhea, for which he 
occasionally used medication.  The examination was fairly 
superficial.  



The veteran's abdominal examination was essentially negative 
and there was no examination of the rectum and anus.  The 
impression was increasing symptoms most likely due to 
increasing stress and depression versus due to dumping 
syndrome and refractory gastroesophageal reflux disease 
(GERD).  

In a December 1998 statement the veteran indicated that he 
was seeking service connection for impairment of sphincter 
control/extensive leakage and frequent involuntary bowel 
movements.  He maintained that as a result of his stomach 
disorders, pain and medications, he developed extensive anal 
leakage, currently controlled with the use of pads.  He also 
reported consistent vomiting, pain, reflux and intestinal 
disruption.  He reported that he also sleep disruption and 
fatigue in addition to social and occupational impairment.  

A February 1999 outpatient report noted a history of 
refractory reflux symptoms, and dumping symptoms on 
medication.  The veteran related that he would often awaken 
with symptoms of nausea, heartburn, and epigastric pain.  He 
denied vomiting.  He reported daily loose to watery stools 
several times in the morning and symptoms throughout the day.  
He was not using Lomotil because he would get "blocked up."  
There was no specific examination results.  

In an April 1999 outpatient note the veteran reported 
diarrhea precipitated by eating that was watery or soft and 
sticky.  He reported that diarrhea was helped with 
medication.  He also noted that he had worse reflux symptoms.  
He reported a burning sensation in the chest and acid in the 
mouth.  He reported using Maalox as needed.  Examination 
noted that the veteran appeared well.  The abdominal 
examination was normal.  There was a question as to whether 
the spleen tip was felt.  The impression in relevant part was 
post gastrectomy dumping and diarrhea, and GERD, probably 
aggravated by gastric resection.  




A VA examination was conducted in June 1999.  The claims 
folder was reviewed.  The veteran reported symptoms including 
persistent intermittent gastric discomfort, a sense of 
burning that comes and goes, abdominal cramping, "dry 
heaving" each morning, and intermittent loose stools for 
which he used Lomotil on occasion but not regularly.  There 
had not been any significant weight loss noted.  In fact, 
over three to four years he had gained a small amount of 
weight.  There were no reported constitutional symptoms such 
as fever, chills, or significant anorexia.  

The veteran weighed 202 pounds.  Build and state of nutrition 
appeared excellent. The abdomen was nontender and bowel tones 
were normal.  There was no organ enlargement noted and no 
masses.  Rectal examination showed normal sphincteric tone.  
The rectal vault was found to be normal.  Stool was hemoccult 
negative.  All results were normal.  

The examiner found that the veteran had antrectomy with 
vagotomy and Billroth I anastomosis and mild dumping 
syndrome.  There was no documented evidence of recurrent 
peptic ulcer disease.  

A psychological evaluation report for the Social Security 
Administration dated in August 1999 noted that the veteran 
claimed that he could not control his bowels and had constant 
diarrhea.  He also reported reflux pain from the stomach.  By 
history he suffered from severe refractory dyspepsia since 
his partial gastrectomy operation despite medical therapies.  
Axis III diagnoses included partial gastrectomy with 
subsequent GI distress.  

Residuals of vagotomy with pyloroplasty or gastroenterostomy 
is rated a maximum of 40 percent disabling where followed by 
demonstrably confirming postoperative complications of 
stricture or continuing gastric retention.  A 30 percent 
rating is assigned for symptoms and confirmed diagnosis of 
alkaline gastritis or of confirmed persistent diarrhea.  
38 C.F.R. § 4.114, Diagnostic Code 7348 (2000).  

Alternatively, postgastrectomy syndromes are rated 60 percent 
disabling for a severe case with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 40 
percent rating is appropriate for a moderate case with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2000).  

The evidence more nearly approximates the criteria for a 40 
percent evaluation.  The veteran has reported nausea and 
diarrhea.  However he does not have malnutrition or weight 
loss.  His build and state of nutrition on VA examination in 
June 1999 were excellent.  His weight was 202 pounds on VA 
examination in 1999 versus 185 pounds on VA examination in 
June 1997.  Blood testing was normal.  

Aside form the post operative diagnosis, the only relevant 
diagnosis on VA examination in June 1999 was dumping syndrome 
which was termed mild.  There was no evidence of recurrent 
peptic ulcer disease.  Based on the foregoing, the Board 
finds that the criteria for an increased evaluation for 
severe disease are not met or nearly approximated.  

Notwithstanding that the schedular standards have not been 
met, a TDIU would be warranted if the veteran could establish 
that he is incapable by reason of his service-connected 
disabilities of substantially gainful employment.  38 C.F.R. 
§§ 3.321, 3.340, 4.15, 4.16(b), 4.18;  Fisher, 4 Vet. App. 
57.  

As noted in the recitation above of the records in the 
veteran's substantial claims folder, various records show 
that at various times in the past he was felt by treatment 
providers to be unemployable due to various medical and 
psychological problems.  The veteran has maintained that he 
is incapable of substantially gainful employment.  On the 
other hand there are also numerous treatment records 
indicating specifically that the veteran is employable.  




A VA treatment provider issued a report in May 1993 that due 
to the chronicity and constant pain the veteran suffered from 
severe refractory dyspepsia it was unlikely that he would be 
able to maintain steady employment.  

During the Board hearing of December 1993 the veteran 
testified that he could not work in the morning due to his 
service connected gastrointestinal disability and added that 
he might not be able to work at all depending on the type of 
day he was having.  He reiterated this contention, in 
essence, in later statements.  

An August 1997 addendum to a June 1997 psychiatric 
examination report noted that based solely on the service 
connected gastrointestinal disability and somatoform pain 
disorder, the veteran could work outside the home if a toilet 
was immediately available.  The examiner cautioned that with 
the veteran's personality disorder with passive aggressive 
features and behavior, he was likely to give up easily and 
not succeed.  

On VA examination in June 1999 the veteran reported that he 
had worked odd jobs over the years, but had not been able to 
hold any specific job because of problems working around 
people, and he maintained that when under stress and 
pressure, abdominal symptoms were increased.  The examiner 
felt that he could be fully employed, but because of 
emotional issues, would have difficulty working around 
people.  

The VA psychiatric examination from the same month shows the 
examiner concluded that the veteran's inability to work, from 
a psychological perspective, stemmed primarily from a 
personality disorder.  The somatoform disorder was felt to 
cause occupational impairment of a mild nature but of not 
serious emotional or social nature.  

A private medical report for the Social Security 
Administration dated in August 1999 shows that the veteran 
would not work well in the work force both by his own 
physical incapacities and his mental attitudes.  

This is not very useful for VA purposes, as it does not 
distinguish impairment from service connected disabilities 
versus impairment from nonservice connected conditions.  

The Board concludes that the probative medical evidence 
establishes that the veteran is not currently precluded from 
all substantially gainful employment.  He has not submitted 
competent evidence of sufficient weight to persuade the Board 
that it as at least as likely as not that he is precluded 
from all substantially gainful employment by reason of his 
service connected disabilities.  

The veteran has reportedly engaged in various types of work 
through the years.  He is a high school graduate with some 
college courses towards a business administration bachelor's 
degree, and training in the culinary arts.  

He has occupational experience predominately as a painter, 
but according to the evidence of record has also worked in 
positions including chauffeur, general laborer, mail sorter, 
car valet, and fast food/hamburger cook.  

While the veteran stated on various occasions that he has not 
worked in many years, and only worked when he could or from 
time to time, he asserted on examinations in February 1992 
that he had from 25 to 40 jobs in a twenty four year period, 
and in February 1997 he stated that he had lost hundreds of 
jobs due to his symptoms.  

The veteran asserts that he could not work either because of 
stomach pain, having to go to the bathroom often, having to 
stay in the bathroom for an extended time, or because of 
"stress" or because he could not handle the demands of 
multiple tasks etc.  However the Board is persuaded that the 
veteran was not unable to perform the work due to service-
connected disabilities; rather he simply did not (and does 
not) like certain types of work.  According to the VA 
psychiatric examiner in June 1999, which reflects a very 
persuasive analysis, this is a function of a nonservice 
connected personality disorder rather than his service 
connected somatoform disorder.  
The criteria under 38 C.F.R. § 4.16(b) apply only where a 
claimant is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  As noted with Kellar v. Brown, 6 Vet. 
App. 156, 161 (1994), in this regard entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
TDIU under § 4.16(b) are based on different factors.  

In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's service-connected 
disabilities, evaluated as 60 percent disabling, when 
evaluated in association with his educational attainment and 
occupational background, are so disabling as to preclude all 
kinds of substantially gainful employment.  The criteria for 
a TDIU have/have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for impaired sphincter 
control is denied.  

Entitlement to an evaluation in excess of 30 percent for 
somatoform pain disorder is denied.  

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

